The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 10, 2014

                                       No. 04-13-00661-CR

                                        Jesus CARDOSO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 12, Bexar County, Texas
                                    Trial Court No. 408262
                            Honorable Scott Roberts, Judge Presiding

                                          ORDER
        The State’s brief was originally due to be filed on February 7, 2014. This court granted
the State’s first motion for an extension of time to file the brief until March 10, 2014. On March
7, 2014, the State filed its second motion for an extension of time to file its brief until March 24,
2014, for a total extension of forty-five days.
       The State’s motion is GRANTED. The State must file its brief with this court by March
24, 2014.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court